  

sede e

* "AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) 8°" ; Page 1 of 1

‘UNITED STATES DISTRICT COURT

~ SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. : (For Offenses Committed On or After November 1, 1987)

Case Number: 3:20-mj-20239

Kris J. Kraus ~ see cmusnce
Defendant's Attorney f= i [. E De

Clemente Zacarias-Melchor

 

 

 

 

REGISTRATION NO. 94086298

 

 

 

 

 

 

 

 

THE DEFENDANT: FEB 0.3 2020
pleaded guilty to count(s) 1 of Complaint pe
: GCCERK UE TC ae T
C1 was found guilty to count(s) SOUTHERN 58. O° J IFORNIA
after a plea of not guilty. 7 ee teen
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense | Count Number(s)
8:1325 ' ILLEGAL ENTRY (Misdemeanor) _ 1
L] The defendant has been found not guilty on count(s)
_ 1 Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

Armes SERVED O | days

XI Assessment: $10 WAIVED Fine: WAIVED

i] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
- the defendant’s possession at the time of arrest upon their deportation or removal.

U1 Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, February 3, 2020
Date of Imposition of Sentence

Received es o ASE

DUSM HONORABLE BARRY M. KURREN
: UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy : ——5:20emj-20239

 
